—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered August 24, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s seizure was based upon probable cause even though no drugs were actually seen, where the experienced officer observed defendant during two different transactions in a drug-prone area. In each instance, defendant was approached by an individual, and after a brief conversation, money was exchanged for something taken out of defendant’s pocket and handed to the individual who then walked away (see, People v Schlaich, 218 AD2d 398, Iv denied 88 NY2d 994). At the very least, the officer’s observations provided reasonable suspicion that defendant was engaged in criminal activity and justified a forcible detention of defendant (People v Cedeno, 193 AD2d 540, Iv denied 82 NY2d 715). Thus, defendant’s subsequent flight and abandonment of the bag containing drugs were not the products of any unlawful police activity.
Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Saxe, JJ.